Title: [Diary entry: 5 October 1768]
From: Washington, George
To: 

5. Finishd Sowing in the Neck. This field took 216 Bushels. Which makes the quantities sowed as follow—Viz.— 
               
                  At
                  Doeg Run
                  92½
                  Bush.
               
               
                  
                  Muddy hole
                  106½
                  
               
               
                  
                  Mill
                  75
                  
               
               
                  
                  Neck
                  216
                  
               
               
                  
                  
                  490
                  
               
             Began getting Fodder at the Mill. 